DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 17, 2021.
Specification
The disclosure is objected to because of the following informalities: In paragraph 0014, lines 5-6, it appears that “first layer 12” should be “first layer 14”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the recitation that the indicia is formed “in” the first layer conflicts with the description in paragraph 0015 of the specification, which states that the “visual indicia 18 [is] on a surface 156 thereof” (emphasis added).
Claims 2-10 and 12-17 are rejected based upon their dependencies, respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Savagian et al. (6,482,288).
Savagian discloses a body configured for attachment to a structure, the body having a first layer 13 and a second layer 11, the body is washable, reusable, and attachable to varying surface compositions; and an indicia 13c formed in the first layer, the indicia providing visual stimuli to any persons, including those with impaired depth perception.
Regarding claims 4 and 5, the second layer 11 is an adhesive attachment means.
Regarding claim 6, the indicia disclosed by Savagian can comprise letters. See Fig. 2C.
Regarding claims 8 and 9, It is not known whether the layers are formed monolithically or separately, but because they are structurally the same as layers that were formed monolithically, or that were formed separately and then coupled together, the structure implied by the recitation that they were formed monolithically (claim 8) and that they were formed separately and then coupled together (claim 9) is met.
Regarding claim 10, the body disclosed by Savagian, being made of materials that are capable of plastic deformation (paragraph 0038), is capable of being folded.
Claims 1 and 4-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kreckel et al. (6,482,288).
Kreckel discloses a body configured for attachment to a structure, the body having a first layer 36 and a second layer 22, the body is washable, reusable, and attachable to varying surface compositions; and an indicia 40 formed on the first layer, the indicia providing visual stimuli to any persons, including those with impaired depth perception.
22 is an adhesive attachment means.
Regarding claim 6, the indicia disclosed by Kreckel can comprise a warning sign (column 1, lines 14-19), which comprises a symbol and/or a letter.
Regarding claim 7, the indicia 40 disclosed by Kreckel is a surface feature.
Regarding claims 8 and 9, It is not known whether the layers are formed monolithically or separately, but because they are structurally the same as layers that were formed monolithically, or that were formed separately and then coupled together, the structure implied by the recitation that they were formed monolithically (claim 8) and that they were formed separately and then coupled together (claim 9) is met.
Regarding claim 10, the body disclosed by Kreckel, being made of flexible materials (column 16, lines 7-22), is capable of being folded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Savagian et al. (6,482,288).
Savagian discloses the invention substantially as claimed, as set forth above. However, it is not known what material is contemplated for the fabrication of the device. Because the selection of a known material based on its suitability for its intended use is within the level of ordinary skill of a worker in the art, and since a person having ordinary skill in the art would know that a polyurethane gel would be suitable for the fabrication of a layer in a floor sign, it would have been obvious to one having 
Regarding claim 12, the materials used to make the device disclosed by Savagian are capable of being washed and reused, and the adhesive is capable of coupling to various compositions of the surface.
Regarding claim 13, the adhesive disclosed by Savagian is reusable. See column 3, lines 36-37.
Regarding claim 14, the indicia disclosed by Savagian can comprise letters. See Fig. 2C.
Regarding claims 15, It is not known whether the layers are formed monolithically, but because they are structurally the same as layers that were formed monolithically the structure implied by the recitation that they were formed monolithically is met.
Regarding claim 16, the structure disclosed by Savagian is a floor (paragraph 0002).
Claims 2, 3, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kreckel et al. (6,482,288).
Kreckel discloses the invention substantially as claimed, as set forth above. However, it is not known what material is contemplated for the fabrication of the device. Because the selection of a known material based on its suitability for its intended use is within the level of ordinary skill of a worker in the art, and since a person having ordinary skill in the art would know that a polyurethane gel would be suitable for the fabrication of a layer in a floor sign, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the first layer disclosed by Kreckel from a polyurethane gel. See MPEP § 2144.07.
Regarding claim 12, the materials used to make the device disclosed by Kreckel are capable of being washed and reused, and the adhesive is capable of coupling to various compositions of the surface.
Regarding claim 13, the adhesive disclosed by Kreckel is reusable. See paragraph 0004.

Regarding claims 15, It is not known whether the layers are formed monolithically, but because they are structurally the same as layers that were formed monolithically the structure implied by the recitation that they were formed monolithically is met.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Savagian et al. (6,482,288) in view of Leutton (2005/0034341).
Savagian discloses the invention substantially as claimed, as set forth above. However, it is not known what type of floor the sign is mounted to. Leutton teaches that it was known in the art to attach a floor-mounted sign to a concrete floor. See paragraph 0018. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach the sign disclosed by Savagian to a concrete floor, as taught by Leutton, in order to display information to people walking on such floors.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY C HOGE/               Primary Examiner, Art Unit 3631